DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

3.	Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 9-13, and 16-18 of U.S. Patent No. 10,964,117 B2.
17/249,313 (Instant application),
Claims 1-14
US 10,964,117 B2 Claims # 1, 3-7, 9-13, and 16-18
 1. A device comprising: at least one sensor; a motion data generator that processes input data collected by the at least one sensor to generate motion data, wherein the motion data indicates: a transit velocity vector corresponding to a transit of a user of the device during a fitness activity that indicates a transit pace an interface that receives fitness partner profile data, wherein the fitness partner profile data is configured by the user; a fitness partner generator that generates display data associated with a virtual fitness partner, wherein the display data is based on: appearance data corresponding to an appearance of the virtual 











2. The device of claim 1, wherein the one of the plurality of event trigger conditions includes determining that a magnitude of a scalar projection of the virtual position vector onto a vector corresponding to the transit direction exceeds a lag threshold
3. The device of claim 2, wherein the lag threshold is indicated in the fitness partner profile data.




5. The device of claim 1, wherein the one of the plurality of event trigger conditions includes determining that a magnitude of a scalar projection of the virtual position vector onto a vector that is orthogonal to the transit direction exceeds a gap threshold, and wherein the corresponding one of the plurality of fitness partner actions includes setting a first updated direction to generate a first updated partner velocity vector, wherein the magnitude of a first cross product of the first updated partner velocity vector and the transit velocity vector is nonzero.

6. The device of claim 5, wherein a second one of the plurality of event trigger conditions includes determining that the magnitude of the scalar projection of the virtual position vector onto the vector that is orthogonal to the transit direction no 

7. The device of claim 1, wherein the one of the plurality of event trigger conditions includes detecting a change in transit direction from a first direction to a second direction, and wherein the corresponding one of the plurality of fitness partner actions includes setting an updated direction of the partner velocity vector in accordance with the change in transit direction.

8. The device of claim 1, wherein the one of the plurality of event trigger conditions includes determining that a derivative of the transit pace exceeds a transit pace derivative threshold.




10. The device of claim 9, wherein the plurality of partner velocity vectors and the corresponding plurality of interval times are generated based on a plurality of previous transit velocity vectors and a corresponding plurality of previous timestamps generated by the motion data generator in a previous performance of the fitness activity.


11. The device of claim 1, wherein the fitness partner profile data is generated based on fitness activity history data associated with the user.








12. The device of claim 1, wherein the fitness partner profile data is generated based on selecting one of a plurality of past performances of the fitness activity by the user.


















13. The device of claim 1, wherein the fitness partner profile data includes second user appearance data, and wherein the virtual fitness partner is displayed to resemble a second user based on the second user appearance data.


14. A method for execution by a device that includes a memory, and at least one processor, wherein the method is executed in conjunction with instructions stored by the memory that, when executed by the at least one processor, cause the 



3. The eyewear of claim 1, wherein the one of the plurality of event trigger conditions includes determining that a magnitude of a scalar projection of the virtual position vector onto a vector corresponding to the transit direction exceeds a lag threshold, and wherein the lag threshold is indicated in the fitness partner profile data.




5. The eyewear of claim 1, wherein the one of the plurality of event trigger conditions includes determining that a magnitude of a scalar projection of the virtual position vector onto a vector that is orthogonal to the transit direction exceeds a gap threshold, and wherein the corresponding one of the plurality of fitness partner actions includes setting a first updated direction to generate a first updated partner velocity vector, wherein the magnitude of a first cross product of the first updated partner velocity vector and the transit velocity vector is nonzero.

6. The eyewear of claim 5, wherein a second one of the plurality of event trigger conditions includes determining that the magnitude of the scalar projection of the virtual position vector onto the vector that is orthogonal to the transit direction no longer exceeds the gap 

7. The eyewear of claim 1, wherein the one of the plurality of event trigger conditions includes detecting a change in transit direction from a first direction to a second direction, and wherein the corresponding one of the plurality of fitness partner actions includes setting an updated direction of the partner velocity vector in accordance with the change in transit direction.

9. The eyewear of claim 1, wherein the one of the plurality of event trigger conditions includes determining that a derivative of the transit pace exceeds a transit pace derivative threshold.



11. The eyewear of claim 10, wherein the plurality of partner velocity vectors and the corresponding plurality of interval times are generated by the client application based on a plurality of previous transit velocity vectors and a corresponding plurality of previous timestamps generated by the motion data generator in a previous performance of the fitness activity.

12. The eyewear of claim 11, wherein the communication interface transmits a plurality of transit velocity vectors of the motion data and a corresponding plurality of timestamps corresponding to a duration of the fitness activity, wherein the client application accesses the plurality of transit velocity vectors of the motion 

13. The eyewear of claim 12, wherein the fitness partner profile data is generated based on selecting one of the plurality of performances of the fitness activity in the fitness activity history data.

16. The eyewear of claim 12, wherein the client device communicates bidirectionally with a server via a wireless network, wherein the server stores a plurality of user profiles corresponding to a plurality of users, wherein the plurality of transit velocity vectors and the corresponding plurality of timestamps are transmitted from the client device to the server via a wireless network, wherein the server updates a first one of the plurality of user profiles corresponding to the user in response to 

17. The eyewear of claim 16, wherein the profile data includes second user appearance data, and wherein the virtual fitness partner is displayed to resemble a second user associated with the second one of the plurality of user profiles, based on the second user appearance data.

18. A method for execution by a mobile communication device that includes a memory, at least one processor, and a short range wireless transceiver, wherein the method is executed in conjunction with mobile application instructions .

 Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in claims 1-14 of the instant application reads on claims 1, 3-7, 9-13, and 16-18 of U.S. Patent No. 10,964,117 B2. The claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,964,117 B2 with obvious wording variations. 
Allowable Subject Matter
4. 	Claims 15-20 are objected to as being dependent upon a rejected base claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692